Citation Nr: 1705633	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  13-08 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right hand disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Air Force from July 1961 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The appeal was subsequently transferred to jurisdiction of the Montgomery, Alabama RO. 


FINDING OF FACT

The Veteran's right hand arthritis did not have its onset in service or within one year thereafter, and is not otherwise the result of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right hand disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Contentions

The Veteran maintains that his current right hand disability is the result of an automobile accident during active service, and that the symptoms of his right hand disability have continued since his separation from active duty.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Applicable Law

Service connection may be established for disability resulting from injury or disease incurred during active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For certain chronic diseases, including arthritis, service connection can be presumed without showing evidence of such disease having been incurred during a period of service, if the disease has manifested to a degree of 10 percent or more within one year from the date of separation.  38 U.S.C.A. §1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

III.  Analysis

Here, the Veteran has been diagnosed with right hand arthritis.  See May 2011 VA examination report.  Therefore, the first element of service connection is established. 

Regarding the second element of service connection, in-service incurrence of an injury or disease, the Veteran was involved in an automobile accident during active duty in July 1963.  Additionally, he sought treatment of minor right hand and finger injuries prior to the accident in 1962 and 1963, including bruises, abrasions, cuts, and wart removal.  Following the accident, the Veteran had stitches removed from his right forearm and sought treatment for an avulsed right thumbnail and right hand dermatitis.  His March 1965 separation examination listed no musculoskeletal abnormalities, fractures, dislocations, arthritis/rheumatism, or hand disabilities, and physical examination revealed no loss of strength, deformity, or limitation of motion in the right arm.

The Veteran is competent to provide evidence of a hand injury, which is corroborated by his service treatment records (STRs) that show soft tissue injuries such as an avulsed thumbnail, abrasions and forearm cuts from glass.  The Board also acknowledges the Veteran's report of a broken hand as a result of the in-service automobile accident, but affords it low probative value, as the more contemporaneous STRs contradict his account.  Specifically, a November 1963 X-ray of the right arm shows "normal bone and joint anatomy."  Nonetheless, in weighing all medical and lay evidence in reference to the in-service incurrence of an injury, the Board finds that the Veteran did sustain an in-service injury to the right hand, albeit not a broken bone, and element two of service connection is also met.

Regarding the final element, nexus, there are conflicting post-service medical opinions.  Initially, the Board notes that a March 2011 VA X-ray of the right wrist showed no signs of broken bones, acute fractures, dislocation, or significant degenerative changes, but indicated that tiny calcific density projects by the medial base of the right thumb "could be due to remote trauma."  To the extent this constitutes a positive nexus opinion, it is couched in speculation and is therefore of no probative value.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (holding that a speculative medical opinion provides neither positive nor negative support for the Veteran's claim); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "may or may not have been").
Against the claim is the report of the May 2011 VA examiner, who reviewed the Veteran's claims file and opined that the Veteran's right hand disability was less likely than not caused by or a result of his service or injury therein.  In support of his opinion, the examiner reasoned that the STRs, to include those relevant to the automobile accident, show only soft tissue injuries to the right hand and no evidence of nerve, vascular, tendon, or bone/joint damage from active service.  He also highlighted the fact that the separation examination report, which as noted above included a full physical examination of the right arm, was negative for any chronic residuals from the in-service injuries.  Instead, the examiner concluded that the Veteran's arthritis was consistent with the aging process. 

In favor of the claim is the November 2011 opinion from S. I., M.D.  Dr. S.I. states that he is familiar with the Veteran's medical history, including on active duty and post-service through the VA, and that the Veteran "more likely than not" is suffering from traumatic arthritis to his right hand and wrist as residuals from the in-service automobile accident.  No rationale is provided.

Here, the Board affords more probative value to the opinion of the VA examiner, who reviewed the Veteran's claims file and provided supporting data and reasoning for his opinion.  Contrarily, Dr. S.I.'s opinion lacks any rationale.  Of significance, Dr. S.I. states that he has been the Veteran's primary doctor for over 20 years, yet fails to present any primary medical evidence during this time of any onset of arthritis, nor does he outline any complaints the Veteran may have had about right hand pain or weakness during these years.  Instead, he merely states that he has reviewed the Veteran's military medical records and makes a conclusory statement that the Veteran "more likely than not" is suffering from traumatic arthritis to his right hand and wrist as residuals from the automobile accident.  However, no supportive reasoning is given that is responsive to the pertinent STRs, showing no right hand problems other than soft tissue injuries with no complaints at separation or many years thereafter.  Accordingly, Dr. S.I.'s opinion is of no probative value, and the only probative nexus opinion is against the claim.  Thus, for reasons outlined above, the third element of service connection is not established, and the claim fails on this basis alone.

The Board also notes there is no medical or other evidence that shows that the current right hand arthritis manifested to a degree of 10 percent or more within one year of the Veteran's separation date to allow for presumptive service connection.  38 U.S.C.A. §1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Instead, arthritis was not diagnosed until May 2011, more than 40 years after separation.  

Additionally, there is a lack of evidence to support both an in-service chronic disease or continuity of symptomatology post-service.  Although the Veteran contends he suffered an in-service injury that caused his current chronic arthritis and that he has experienced symptoms of arthritis since separation, the STRs and post-service private and VA medical evidence do not corroborate his statements.  The Veteran did not recall any symptoms of arthritis in his medical history report at the time of his March 1965 separation examination, and clinical evaluation did not note any chronic arthritis symptoms.  Indeed, it was not until his February 2008 statement, decades after service, that the Veteran first mentioned a broken right hand stemming from active duty.  To the extent the Veteran notes that he did not report on his right hand disability sooner because he was unaware of the VA disability claims process, the Board emphasizes that he has been filing other claims and reporting on other in-service injuries since the 1990s, and has never mentioned his right hand symptomatology prior to this time.  Therefore, for reasons outlined above, continuity of symptomatology is not established.

Finally, to the extent the Veteran attributes his right hand arthritis to service, his opinion is not competent.  As a lay person, he has not been shown to be capable of making such conclusions on inherently medical questions.  The link between any current right hand arthritis and an in-service injury, where any arthritis symptoms did not manifest until several decades after service, is one requiring specialized knowledge and testing to understand the complex nature of musculoskeletal systems.  The Veteran has not indicated that he has such experience.

Thus, the preponderance of the evidence is against a finding that the Veteran's current right hand disability manifested in service or one year after separation or is otherwise related to service.  Accordingly, the benefit-of-the-doubt doctrine is not helpful in this instance, and the claim of service connection for a right hand disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right hand disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


